All concur. (The judgments convict defendants of murder first degree, with recommendation of leniency. Defendant Rivera appeals from orders by Halpern, J., denying motion for inspection of grand jury minutes, to dismiss the indictment and for a separate trial; and denial by Ottaway, J., of defendant’s motion for a new trial and in arrest of judgment. Defendant Allen appeals from orders denying motions to dismiss the indictment and for a new trial and in arrest of judgment.) Present — Taylor, P. J., McCurn, Vaughan, Kimball and Piper, JJ.